       Case 3:20-cv-00092-BAJ-EWD              Document 67-3        05/12/21 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA


MCARTHUR GRIFFIN                                   CIVIL ACTION NO: 3:20-cv-00092
                               Plaintiff
                                                   DISTRICT JUDGE:
VERSUS                                             HON. BRIAN A. JACKSON

REC MARINE LOGISTICS, LLC, ET                      MAGISTRATE JUDGE:
AL                                                 HON. ERIN WILDER-DOOMES
                      Defendants


  REC MARINE LOGISTICS, LLC, GOL, LLC, GULF OFFSHORE LOGISTICS, LLC
       AND OFFSHORE TRANSPORT SERVICES, LLC’S RESPONSES TO
 PLAINTIFF’S SECOND REQUESTS FOR PRODUCTION AND INTERROGATORIES

       NOW INTO COURT, through undersigned counsel, come defendants, REC Marine

Logistics, LLC (REC), GOL, LLC (“GOL”), Gulf Offshore Logistics, LLC (“Gulf Offshore”), and

Offshore Transport Services, LLC (“Offshore Transport”) (hereinafter sometimes collectively

referred to as “Defendants”), who respond to the Second Requests for Production and

Interrogatories propounded by Plaintiff, McArthur Griffin (“Plaintiff”), as follows:

                                    GENERAL OBJECTIONS

       Defendants generally objects to Plaintiff’s Second Requests for Production and

Interrogatories as follows:

       1.      Defendants generally object to the discovery requests as they seek the knowledge

               of a business over the period of its existence. An entity in and of itself, possesses

               no knowledge except through its various agents or employees, each of whom may

               possess different levels of knowledge or understanding as to any given matter at

               any given time.



                                                                                           EXHIBIT

                                                                                                2
Case 3:20-cv-00092-BAJ-EWD          Document 67-3       05/12/21 Page 2 of 7




2.   Discovery and investigation in this case are continuing. The right to supplement

     and amend these responses with additional information, or if errors are

     discovered, is specifically reserved. These responses are also given without

     prejudice to defendants’ rights to rely at trial on subsequently discovered

     information or information inadvertently omitted in these responses as a result of

     mistake, error or oversight.

3.   These responses are made solely for the purposes of the instant action. They are

     subject to all objections as to competence, relevance, materiality, propriety and

     admissibility, and any and all objections and grounds that would require the

     excluding of any statements contained herein at trial.

4.   Defendants generally object to the discovery to the extent that it seeks information

     that is protected from discovery by the attorney-client privilege, the attorney work

     product doctrine or the anticipation of litigation privilege. Defendants generally

     object to the extent that the discovery seeks information which is irrelevant and

     immaterial to the subject matter of this lawsuit and is not reasonably calculated to

     lead to the discovery of admissible evidence. Furthermore, by providing responses

     to the discovery requests, Defendants do not waive any objections as to the

     admissibility at trial.

5.   Defendants generally object to the extent that the discovery seeks the disclosure

     of the mental impressions, conclusions, memoranda, notes or summaries, legal

     research or legal theories of defendants’ attorneys, and to the extent that the

     discovery requires disclosure of the mental impressions, conclusions or opinions




                                      2
       Case 3:20-cv-00092-BAJ-EWD              Document 67-3       05/12/21 Page 3 of 7




               of defendants’ representatives insofar as they relate to the value or merit of a

               claim or defense respecting strategy or tactics.

       6.      Defendants object to this discovery insofar as it seeks confidential business

               information without any showing of need that would justify requiring defendants

               to make such disclosure.

                         RESPONSES TO REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1:

       Produce all Documents supporting Defendants’ contention that Plaintiff intentionally
concealed and/or misrepresented pertinent medical facts prior to his employment. This request
seeks information related to Defendants’ claimed McCorpen defense. See McCorpen v. Central
Gulf Steamship Corp., 396 F.2d 547, 548 (5th Cir. 1968).

RESPONSE TO REQUEST FOR PRODUCTION NO. 1:

       See attached lawsuits involving plaintiff, (bates labeled REC 1863-1893 and 1894-1898) . In

addition, see plaintiff’s personnel file previously produced. Lastly, see pre-employment physical

records previously produced from Complete Occupational Health Services (bates labeled REC

1173-1188). Defendants reserve the right to supplement this response as discovery proceeds.

REQUEST FOR PRODUCTION NO. 2:

        Produce all Documents reflecting the pre-employment disclosure of medical facts and/or
pre-existing injuries for persons hired by Defendants, as well as any Documents reflecting the
Defendants’ discussion/analysis of such facts or injuries before they were hired. For the purposes of
this request for production, the Documents being requested are those for employees that worked
aboard vessels owned, operated, controlled, and/or managed by Defendants and/or for persons hired
that were/are classified as seamen. This request seeks information related to Defendants’ claimed
McCorpen defense. See McCorpen v. Central Gulf Steamship Corp., 396 F.2d 547, 548 (5th Cir.
1968).




                                                 3
        Case 3:20-cv-00092-BAJ-EWD               Document 67-3        05/12/21 Page 4 of 7




RESPONSE TO REQUEST FOR PRODUCTION NO. 2:

        Defendants object to Request No. 2 in that it seeks the confidential medical information of

individuals who are not parties to this litigation. Defendants further object to Request No. 2 in that it

is overly broad, unduly burdensome, and not proportional to the needs of this case. The Request is

not limited in time. Furthermore, plaintiff was not (nor has he ever been) employed by GOL, Gulf

Offshore, or Offshore Transport. Accordingly, any employment records maintained by any of these

entities have no conceivable relevance to this case.

REQUEST FOR PRODUCTION NO. 3:

        Produce all Documents supporting Defendants’ contention that Plaintiff’s alleged intentional
concealment and/or misrepresentation of pertinent medical facts materially affected Defendants’
decision to hire Plaintiff. This request seeks information related to Defendants’ claimed McCorpen
defense. See McCorpen v. Central Gulf Steamship Corp., 396 F.2d 547, 548 (5th Cir. 1968).

RESPONSE TO REQUEST FOR PRODUCTION NO. 3:

        See plaintiff’s personnel file previously produced.

REQUEST FOR PRODUCTION NO. 4:

        Produce all Documents related to incidents that resulted in injuries sustained in connection
with a basket transfer to or from a vessel owned, operated, controlled, and/or managed by
Defendants.

RESPONSE TO REQUEST FOR PRODUCTION NO. 4:

        Defendants object to Request No. 4 in that it seeks the production of documents which are

neither relevant, nor likely to lead to the discovery of admissible evidence. Defendants further

object to Request No. 4 in that it is overly broad, unduly burdensome, and not proportional to the

needs of the case. More particularly, Request No. 4 is not limited in time, and seeks documents from

entities which neither employed the plaintiff nor owned/operated the vessel onboard which he was

allegedly injured. The Request also seeks the production of documents for vessels other than the one



                                                   4
        Case 3:20-cv-00092-BAJ-EWD               Document 67-3        05/12/21 Page 5 of 7




on which plaintiff was allegedly injured, and would require REC Marine to search through the

records of an entire fleet of vessels in order to respond to the Request as written.

                                  ANSWERS TO INTERROGATORIES

INTERROGATORY NO. 1:

        Identify by Bates number all Communications from Plaintiff that Defendants’ contend
constitutes intentional concealment and/or misrepresented pertinent medical facts by Plaintiff
that materially affected Defendants decision to hire Plaintiff. This interrogatory seeks
information related to Defendants claimed McCorpen defense. See McCorpen v. Central Gulf
Steamship Corp., 396 F.2d 547, 548 (5th Cir. 1968).

ANSWER TO INTERROGATORY NO. 1:

        See documents referenced in response to Request for Production No. 1 above.

INTERROGATORY NO. 2:

        Identify and fully explain the alleged factual causal link between the alleged concealed pre-
existing injuries and Plaintiff’s claimed injuries. This interrogatory seeks information related to
Defendants claimed McCorpen defense. See McCorpen v. Central Gulf Steamship Corp., 396 F.2d
547, 548 (5th Cir. 1968).

ANSWER TO INTERROGATORY NO. 2:

        According to the Plaintiff’s Petition, he claims to have sustained injuries to various parts of

his body, including, but not limited to, injuries to his back and neck. Upon information and belief,

plaintiff sustained injuries to his low back, back, neck, and other parts of his body in prior accidents

for which he has filed suit. See response to Request No. 1 for further information.

INTERROGATORY NO. 3:

       Identify all persons who disclosed medical facts and/or pre-existing injuries before they
were hired.

ANSWER TO INTERROGATORY NO. 3:

        Defendants object to Interrogatory No. 3 in that it seeks information which is neither

relevant, nor likely to lead to the discovery of admissible evidence. Defendants further object to


                                                   5
        Case 3:20-cv-00092-BAJ-EWD             Document 67-3        05/12/21 Page 6 of 7




Interrogatory No. 3 in that it is overly broad, unduly burdensome, and not proportional to the needs

of the case. More particularly, Interrogatory No. 3 is not limited in time, and seeks information from

entities which did not employ the plaintiff. Even if a response was appropriate, such would require

four separate companies to search through the personnel files of all individuals ever employed by

those companies to determine whether said individuals disclosed “medical facts and/or pre-existing

injuries.” Furthermore, this Interrogatory seeks confidential medical information of individuals who

are not parties to this litigation.

                                                       Respectfully submitted:




                                                       Salvador J. Pusateri T.A. (#21036)
                                                       Kyle A. Khoury (#33216)
                                                       PUSATERI, JOHNSTON, GUILLOT
                                                       & GREENBAUM
                                                       1100 Poydras Street
                                                       Energy Centre – Suite 2250
                                                       New Orleans, Louisiana 70163
                                                       Telephone: (504) 620-2500
                                                       Facsimile: (504) 620-2510
                                                       Salvador.Pusateri@pJgglaw.com
                                                       Kyle.Khoury@pJgglaw.com
                                                       ATTORNEYS FOR GOL, LLC, REC
                                                       MARINE LOGISTICS, LLC, GULF
                                                       OFFSHORE LOGISTICS, LLC, and
                                                       OFFSHORE TRANSPORT SERVICES, LLC




                                                  6
       Case 3:20-cv-00092-BAJ-EWD            Document 67-3       05/12/21 Page 7 of 7




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 28th day of April, 2021, I served the foregoing document by
electronic means (email) upon all counsel of record in this case.




                                __________________________




                                               7
